Case: 17-13733   Date Filed: 07/11/2018    Page: 1 of 8


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-13733
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:15-cr-00151-HES-JRK-1



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

versus

LAKEYA SHEONNA CREECH,

                                               Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (July 11, 2018)

Before TJOFLAT, JORDAN and NEWSOM, Circuit Judges.

PER CURIAM:
               Case: 17-13733    Date Filed: 07/11/2018   Page: 2 of 8


      Lakeya Creech appeals the district court’s order that she pay $1,261,751.35

in restitution following her guilty plea to conspiracy to commit wire fraud in

violation of 18 U.S.C. §§ 2, 1342, and 1349. She argues that the district court erred

in determining the restitution amount and in failing to sufficiently explain its

findings. After review of the record and the parties’ briefs, we affirm the district

court’s restitution order.

                                         I

      Ms. Creech was involved in a fraudulent scheme to collect payments from

the United States Department of Agriculture in exchange for fictitious food sales.

In July of 2013, Ms. Creech submitted an application to the United States

Department of Agriculture to authorize her fictitious seafood business, Sheonna’s

Seafood, to receive Supplemental Nutrition Assistance Program (SNAP) benefits

as payment for any products sold. In November of 2013, Ms. Creech became

qualified to receive SNAP benefits from the USDA. From 2013 to 2015, members

of the conspiracy purchased Electronic Benefit Transfer (EBT) cards, typically for

fifty cents on the dollar, from their lawful recipients. They then used the cards at

point of service terminals in order to register fraudulent transactions at their

“seafood business,” i.e., Sheonna’s Seafood. The USDA then reimbursed those

transactions to the bank account Ms. Creech established to receive SNAP benefits.

Throughout 2014 and 2015, law enforcement agents investigated Ms. Creech and


                                         2
              Case: 17-13733     Date Filed: 07/11/2018   Page: 3 of 8


her co-conspirators by making undercover sales of EBT benefits to various

members of the conspiracy.

      In October of 2015, a federal grand jury indicted Ms. Creech for conspiracy

to commit wire fraud. As noted, Ms. Creed pled guilty to this conspiracy charge.

      At sentencing, the district court imposed a sentence of 15 months’

imprisonment. The district court also ordered Ms. Creech to pay $1,261,751.35 in

restitution to the USDA jointly and severally with her co-conspirators. The district

court found that Ms. Creech had been involved with the conspiracy from its

inception in 2013 to its conclusion in 2015. The district court relied, in part, upon

the amount of money fraudulently deposited into Ms. Creech’s business bank

account as stated in the presentence investigation report, as well as Ms. Creech’s

testimony at the change-of-plea hearing and the sentencing hearing.

                                         II

      We review de novo the legality of a restitution order “but review[ ] for clear

error the factual findings underpinning [that] order.” United States v. Brown, 665
F.3d 1239, 1252 (11th Cir. 2011). The Mandatory Victim Restitution Act directs

the district court to order restitution if the defendant is convicted of an offense

where a victim is “directly harmed by the defendant’s criminal conduct in the

course of the scheme, conspiracy, or pattern.” 18 U.S.C. § 3663A(2).




                                         3
              Case: 17-13733     Date Filed: 07/11/2018   Page: 4 of 8


      “The amount of restitution must be based on the amount of loss actually

caused by the defendant’s conduct.” United States v. Baldwin, 774 F.3d 711, 728

(11th Cir. 2014) (internal quotations omitted). The government bears the burden of

proving restitution amount by a preponderance of the evidence. Id. Because of the

inherent difficulties in calculating an exact restitution amount, district courts may

rely on a reasonable estimate of the loss predicated on the evidence presented. Id.

The district court must explain its findings clearly enough to allow for appellate

review. See United States v. Huff, 609 F.3d 1240, 1248 (11th Cir. 2010).

                                         III

      Ms. Creech does not dispute that the USDA suffered a loss in this case.

Indeed, from 2013 to 2015, Ms. Creech received over 1.2 million dollars in

payments from the USDA into her business bank account. But she argues that the

government did not meet its burden of proving the restitution amount by a

preponderance of the evidence because nothing “conclusively established the

actual loss amount” and the government was unable to “give a ‘precise number’

regarding the total amount of monies and/or transactions that were fraudulent” as

opposed to legitimate sales. See Br. of Appellant at 10–11.

      As we explained in United States v. Martin, 803 F.3d 581, 594 (11th Cir.

2015), two principles govern our assessment of whether a district court correctly

calculated a restitution amount. The first is that restitution is not intended “to


                                         4
              Case: 17-13733     Date Filed: 07/11/2018    Page: 5 of 8


provide a windfall for crime victims but rather to ensure that victims, to the

greatest extent possible, are made whole for their losses.” Id. (internal quotation

omitted). The second is that “the determination of the restitution amount is by

nature an inexact science.” Id. (internal quotation omitted).

      The government based its proposed restitution amount on the total payments

that the USDA made to Ms. Creech’s business account. At the sentencing hearing,

Ms. Creech admitted that over a million dollars were run through the business.

Similarly, an agent involved in the investigation testified that “roughly 1.2 million”

dollars went into Ms. Creech’s business account, according to USDA payment

records. The agent also testified that Sheonna’s Seafood only sold actual seafood

once in over two years and only in a very small quantity. Ms. Creech testified that

she bought crab legs to sell from Sheonna’s Seafood. When asked how many crab

legs she bought, she stated: “Maybe about three bags at the most.” D.E. 316 at 35.

Based on this evidence, the government calculated its losses at the full amount of

SNAP payments that went into Ms. Creech’s account, i.e., $1,261,751.35.

      In making its factual findings concerning the amount of restitution owed, the

district court relied primarily upon two sources of evidence: the testimony of the

agent at the sentencing hearing as well as the testimony of Ms. Creech at both the

change-of-plea hearing and the sentencing hearing. The district court remarked that

“the agent’s testimony here reminded me of the fact that . . . this was just a typical


                                          5
               Case: 17-13733    Date Filed: 07/11/2018   Page: 6 of 8


rip-off with respect to the SNAP cards.” The district court further explained that

“the testimony of Ms. Creech . . . confirms my thoughts.” From those evidentiary

sources, the district court accepted the total SNAP payments to Ms. Creech’s

business account as a reasonable estimate of the loss amount the USDA suffered.

On this record, we conclude that the district court did not commit clear error in its

factual findings and properly applied the preponderance of the evidence standard.

See United States v. Futrell, 209 F.3d 1286, 1292 (11th Cir. 2000) (holding that the

district court properly applied the preponderance of the evidence standard in

accepting the government’s reasonably estimated restitution amount based upon

the available evidence). See also Baldwin, 774 F.3d at 728 (holding that the

government properly based its calculation “on reasonable estimates taken from

facts in the record.”).

                                         IV

      Ms. Creech argues for the first time on appeal that the district court did not

sufficiently explain its findings and relied on unsubstantiated claims by the

government as to the total loss amount. So, we review this claim only for plain

error. See United States v. Aguillard, 217 F.3d 1319, 1320 (11th Cir. 2000).

      A district court “must explain its findings with sufficient clarity to enable

this court to adequately perform its function on appellate review.” Huff, 609 F.3d

at 1248. See also United States v. Gupta, 572 F.3d 878, 889 (11th Cir. 2009)


                                         6
              Case: 17-13733     Date Filed: 07/11/2018   Page: 7 of 8


(explaining that where the district court identifies no basis for the loss amount it

finds, appellate review of the amount is impossible). Here, the district court

adequately explained its findings and their basis. As to the restitution amount, the

district court heard testimony from one of the agents on that issue. The agent

testified that he had access to all the USDA transactional records as well as the

bank records for Sheonna’s Seafood. When asked, based on those records, how

much money in the form of SNAP benefits went into the Sheonna’s Seafood

account, he stated: “It was roughly 1.2 million . . . that’s working off the data that

we received from all the EBT transactions that are conducted to the USDA’s

database. And then we also reviewed the third-party processor data, which kind of

quadrates the USDA data.” D.E. 316 at 43. The agent testified about whether Ms.

Creech’s business ever made any legitimate purchases. When asked if there was a

record of any legitimate sales, he stated: “I believe there was one occasion where

some cooked seafood was sold, but it was a very small quantity, personal

consumable small amount.” Id. at 42 (emphasis added).

      Based on that testimony, the district court found that Ms. Creech was

responsible for the full amount of SNAP benefits she received: “[A]s I recall the

testimony in the case [ ] and the agent’s testimony here . . . this was just a typical

rip-off with respect to the SNAP cards.” D.E. 316 at 52. “And I find from the

testimony of Ms. Creech, when she said maybe she bought three boxes of crab legs


                                          7
                Case: 17-13733    Date Filed: 07/11/2018   Page: 8 of 8


at a time . . . that that confirms my thoughts.” Id. at 52–53. This explanation, while

not incredibly detailed, is sufficient to enable us to perform our review.

                                          VI

         Ms. Creech has not established that the district court committed clear error

in its factual findings supporting the restitution order or plain error in its

explanation of those findings. Accordingly, we affirm the district court’s restitution

order.

         AFFIRMED.




                                           8